Title: James L. Edwards to Thomas Jefferson, 20 August 1811
From: Edwards, James L.
To: Jefferson, Thomas


          
                  Respected Sir, 
                   
                     Boston, 20th August 1811
          
		   
		  
		  I presume an apology is unnecessary on the present occasion; and shall therefore proceed to the subject of this communication without.       It may not probably have escaped your recollection, that for certain services performd by Mr. James Lyon and mr. Samuel Morse, formerly Editors of the Savannah Republican, you promised them the sum of $1000—
			 a promiise 
                  promise from so distinguished a character as the President of the U. S. was considered in the light of a debt, as much so as if it had been “for value received”: at any rate, so it was considered by them: and as such it was transferred with the establishment of the paper above mentioned, to Mr. Norman McLean; he informed me a short time previous to his death, that he had some expectation of getting the money, as he had the honor of receiving a letter from you on the subject. Mr. McLean was in debt to me, and on my leaving Savannah I gave up his note which I held, in consequence of his promise that I should be paid as soon as he received the money from you—So much confidence did I repose in him, that I acted in the way
			 I have stated—it was perhaps impolitic.
			   I trust, Sir, that you will take this into serious consideration, and that you will be
			 disposed to grant me some relief, as I at present labor under the distresses peculiar to the times, and to the republicans of this Town.
             
		  
		    If you doubt that what I have stated is 
                  not true, I would refer you to David Everett, Esq. Editor of the Boston Patriot for my character, as well as to Benjamin Homans, Esq. Secretary of this Commonwealth; Major Daniel Parker and Lewis Edwards, of the War Department; Hon. Ezekiel Bacon, a member of Congress from Pittsfield in this State; Colonel Peterson Goodwyn, a member of Congress from Dinwiddie, Virg. (the county where I was born.) and many other gentlemen of respectability with some of which 
                  whom you have probably a personal acquaintance—
          An early answer will greatly oblige me. That you may enjoy in your retirement all the happiness which your public Services certainly entitle you to, is the desire of your
          most humble Servant—James L. Edwards
         